 

Do co NN WDB Ww Sf

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26

Case 2:18-cv-01236-JLR Document 21 Filed 10/31/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON - AT SEATTLE

DARYN INGRAM and TAMARA
INGRAM, NO. 2:18-CV-01236 JLR
Plaintiff, (AND OBOE 5
JOINT STIPULATION[TO EXTEND
VS. DEADLINES AND PROPOSED ORDER
BRINDERSON, L.P., and MICHAEL
NOLAN and JANE DOE NOLAN,
Defendants.

 

 

 

STIPULATION
The undersigned parties hereby stipulate to extend the deadline for discovery cutoff, to
November 8, 2019, without waiver of any defenses, including but not limited to those set forth
in Rule 12, solely to permit the Plaintiff to conduct the deposition of Defendant Michael Nolan
and potential witness Anthony Levi on November 8, 2019. All other deadlines remain
unchanged. The additional week is needed simply to coordinate attorneys’ schedules and these

out of state witnesses.

 

 

By: s/ Catharine Morisset By: s/ Carrie Coppinger Carter
Catharine M. Morisset, WSBA #29682 Carrie M. Coppinger Carter
FISHER & PHILLIPS LLP COPPINGER CARTER P.5.
1201 Third Avenue, Suite 2750 100 Central Avenue
Seattle, WA 98101 Bellingham, WA 98225
Phone: (206) 682-2308 Phone: (360) 676-7545
cmorisset@fisherphillips.com - cec@coppingercarter.com
Attorneys for Defendants Attorney for Plaintiff

FISHER & PHILLIPS LLP

JOINT STIPULATION TO EXTEND DEADLINES 1201 THIRD AVENUE, SUITE 2750

AND PROPOSED ORDER (18-1236 JLR) — Page 1 S30) 3822 ce

FP 36443180.1

 

 
 

oOo st nN & wu

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01236-JLR Document 21 Filed 10/31/19 Page 2 of 3

ORDER
Based on the foregoing Stipulation, it is so by ORDERED. Discovery is extended to

November 8, 2019 solely for the purpose of deposing Mike Nolan and Antony Levi.

Entered this 4°" _ day of October, 2019, |

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT COURT JUDGE

FISHER & PHILLIPS LLP
JOINT STIPULATION TO EXTEND DEADLINES 1201 THIRD AVENUB, SUITE 2750

AND PROPOSED ORDER (18-1236 JLR) — Page 2 SEATTLE, WA 98101
(206) 682-2308

FP 36443180.1

 

 
